DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.13/836,539, filed on 3/15/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 was considered by the examiner.
Drawings
The drawings filed on 3/18/2021 are acceptable for examination by the examiner.

Conclusion
This application is in condition for allowance except for the following formal matters.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claims 40, 46, 48, and 50 are objected to because of the following informalities.  Claims 40 and 48 are the same and claim 46 and claim 50.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 40, 46, 48, and 50 are objected to as discussed above.
Claims 37-39, 41-45, 47, 49 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bares et al. (US 2003/0053826 A1) teaches an apparatus for dispensing toner with an air intake member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG